                                                               USDCSDNY
                                                               DOCUMENT


                                                                                 j:j I .
U'.\ ITE D STATES DISTRICT COURT
                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
----------------------------------                       X     DATE FILED:           \q 'Jo). \
UN ITED STATES OF AMERICA
                                                              CONSENT PRELIMI NA RY ORDER
                    -   \'.   -                               OF FOR FE ITu RE ,A.S TO SPECIFIC
                                                              PROPERTYi
.IOSE RAFAEL NUNEZ DUA RT E.                                  :\10NEY JUDG rv1ENT
  a/k/a ··Jose Javier Rivera Bernard:·
                                                              S l 20 Cr. 329 (C\1)
                                  Defendant.
----------------------------------                       X


                    \,\'HER EAS. on or about April 7. 2021. JOSE RAFAEL NUNEZ DUART E. a/k/a

··Jose Javier Ri ve ra Bernard:· (the ··Defendant .. ). was charged in a one-count Superseding

In forma tion.SI .20 Cr. 329 (CM) (the ··Information··). with di stributing and possessing with intent

to distribute mixtures and substances containing fentanyl. heroin. methamphetamine. its sal ts.

isomers and sa lts or it s isomers. in , iolation of Title .2 I. United States Code. Sections 812.

8-t I .(a)( I ) and (b)( I )(A) and Title 18. United States Code. Section 2 (Co unt One):

                    WHEREAS. the In fo rmati on included a forfeiture allegati on as to Count One of the

Information. seeki ng fo rfeiture to the United States. pursuant to Title 21. United States Code.

S ct ion 853. of any and all property constituting. or deri ved from. any proceeds obtained. directly

or indirec tl y. as a result of the offense charged in Count One of the Information and any and al l

property used. or intended to be used. in any manner or part. to com mit. or to facilitate the

co mmission of the offense charged in Coun t One of the In formati on. including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commi ssion of the offe nse charged in Counr One of the Informati on:

                    WHEREAS. on or about fant1ary 9. 202 0. $97.500 in United States currency ,,as

seized by the Government from the Defendan t's resi dence located in Bronx. New York (--Sei zed

Currency- I .. ):
                WHEREAS . on or about January 9. 2020. $1 .000 in United Stares currency \\as

se ized by the Government from the Defendant (.. Seized Currency-2". collectively. ,,ith Seized

Currency-!. the ··Seized Currencies"):

                \VH EREAS. on or about .January 9. 2020. $ l I:+.070 in United States currency was

seized by the Government from the front passenger side flo or of the Defendant's Nissan Maxima

, ehicle (the --specific Property"):

                WHEREAS. on or about April 7. 2021. the Defendant pled guilty to Count One of

the l nfo rmat ion. pursuant to a plea agreement \\ ith the Government. wherein the Defendant

ad mitted the forfeiture allegation with respect to Co unt One of the Inform ati on and agreed to forfeit

to the lj nited States. pursuant to Title 21. United States Code. Section 853. a sum of money equal

to $212.570 in Uni ted States currency. representing proceeds traceable to the commissi on of the

offense charged in Count One of Information:

                WHEREAS . the Defendant consents to the entry of a money judgment in the

am unt of $212.570 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Informati on that the Defendant personally obtained:

                WHEREAS. on September I. 2020. a Declarati on of Administrative Forfeiture ,,as

entered fo rfeiting the Seized Currency- I to the Government: :

                WHEREAS. on September 8. 2020. a Declaration of Administrative Forfeiture ,,as

entered forfeiting the Seized CutTency-2 to the Go,ernmenr::

                WH EREAS. the Defendant further consents to the forfeiture of all his right. title

and interest in the Specific Property. which constitutes proceeds of the offense charged in Count

One of the l nfonnati on:
                 \'v'H EREAS. the Defendant admits that. as a result of acts and/or omissions of the

Defendant. the proceeds traceable to the offense charged in Coum One of the_Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence. \\ith the

exception of the Seized Currencies and the Specific Property: and

                WH EREAS. pursuant to Title 21. Lnited States Code. Section 853(g). and Rules

32.2(b)(3). and 32.2(b)(6) of the Federal Rules of Criminal Procedure. the Government is now

entitled. pending any assertion of third-party claims. to reduce the Specific Property to its

possession and to notif~· any and all persons ,vho reasonably appear to he a potential claimant of

their interest herein:

                IT IS HEREBY ST! PULA TED AND AGREED. by and between the United States

of America. by its attorney Audrey Strauss. United States Attorney. Assistant United States

Attorney. Brett M. Kalikow of counsel. and the Defendant. and his counsel. Mark I. Cohen. Esq ..

that:

                 1.      As a result of the offen se charged in Count One of the Information. to ,,hich

the Defendant pied guilty. a mone) judgment in the amount of S212.570 in United States currency

(the "\1oney Judgment"). representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained. shall be entered against the

Defendant .

                         As a re sult of the offense charged in Count One of the Information. to \\hich

the Defendan t pied guilty. all of the Defendant's right. title and interest in the Specific Prop,my is

hereby forfeited to the Lnited States for disposition in accordance with the law. subject to the

provisions of Title 21. United States Code. Section 85J.
                   3.      The Seized Cun·encies shall be applied tO\\ard s the satisfaction of the

Monev. Judl!ment.
          '-



                   -+.     Pursuant to Rule 32.2(b)( 4 ) of the Federal Rules of Criminal Procedure. this

Consent Preliminary Order of Forfeiture/:vloney Judgment is final as to the Defendant. JOSE

RAFAEL \'.Ul\EZ DUA RT E. and shall be deemed part of the sentence of the Defendanr. and shall

be included in the judgment of conviction there\\'ith .

                   5.      All payments on the outstanding money judgment shall be made by postal

money order. bank or ce rtified check. made pay able. in thi s instance. to the Un ited States Marshals

Service. and delivered by mail to the United States Attomey·s Office. Southern Di strict of New

York. Attn: \ foney Laundering: and Transnational Criminal Enterprises Unit. One St. Andrew·s

Plaza. New York. Ne,\ York 10007 and shall indicate the Defenda nt' s name and case number.

                   6.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgm ent in the Assets Forfeiture fund. and the Uni ted States shall have clear title

ll)   such fo rfeited property.

                   7.      Upon emry of this Consent Preliminary Order of Forfei ture as to Specific

Property/Money Judgment. the United States (or its designee) is hereby authorized to take

pos ession of the Speci fic Pro perty and to hold such property in its secure custody and control.

                   8.      Pursuam to Ti tl e 21. United States Code. Sectio n 85J(n)( I). Rule 32.2(b)(6)

of the Federa l Rules of Criminal Procedure. and Rul es G(-+)(a)(i\){C) and G(S)(a)(ii) of the

.'upplernen tal Rule s !'or Certain Admiralty and Maritime Claims and Asset Forleiture Acti ons. the

Lni ted States is permitted to publish forfe iture notices on the government internet site.

\\\\ w.forfeiture.gov.     This site incorporates the fo rfei ture notices that have been traditi onall y

published in newspapers. The United States fo rthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person. other than the Defendant. claiming interest in the Specific

Property must file a Petition wi thin sixty (60) days from the first day of publication of the Notice

on thi s official i!O\ernment internet web site. or no later than thirtv-five (35) davs from the mailing
                \,,..                                                     .,,            .,                   i..,...




of ac tual notice. \\ hichever is earlier

                 9.       The publi shed notice of forfe iture sha ll state that the petiti on (i) shall be fo r

a hearing to adjudicate the validity of the petiti oner·s alleged interest in the Specific Property. (ii)

shall be signed by the petitioner under penalty of pe1:jury. and (iii) sha ll set forth the nature and

extent of the petiti oner" s right. title or interest in the Specific Property. the time and circumstances

of th e petiti oner· s acquisition of the right. title and intere st in the Specific Property. any additional

facts support ing the petitioner"s claim. and the relief sought. pursuant to Title 21. Lnited States

Code. Section 85 3(11).

                  10.     Pursuant to 3:2.2 (b)(6)(A) of the Federal Rul es of Criminal Procedure. the

Government shall send notice        TO   any person \vh o reasonab ly appears to be a potential claimant

with standing to contest the fo rfeiture in the ancillary proceeding .

                  11 .    Upon adjudication of all third-party interests. thi s Court will enter a Final

Order of Forfeiture \\ith respect to the Specific Property pursuant to Title :2 I. United States Code.

Sect ion 853(n). in \\·hich all interests \\ill be addressed. All Specific Property forfeited to the

lnited States under a Final Order of Forfeit ure shall be applied towa rd s the sat isfacti on of the

Mone) Judgment .

                  1:2.    Pursuant to Title 21. United States Code. Section 853(p). the United States

is authorized to seek fo rfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.
                13.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure. the

United States Attorney's Office is authorized to conduct any discovery needed to identify. locate

or dispose of forfeitable property . including. depositions. interrogatories. requests fo r production

of documents and the issuance of subpoenas.

                1--1 .   The Court shal I retain jurisdiction to enforce thi s Consent Preliminary Order

or Forfeiture as to Speci fie Propert:, /Money Judgment. and to amend it as necessa ry. pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

                15.      The Clerk of the Coun shall fo rnard three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to A.ssistant u nited

States Attorney Alexander J. Wil son. Co-Chief of the Money Laundering and Transnational

Crimi nal Enterprises Unit. United States Attorne: ·s Office. One St. Andre,v ·s Pl aza . J\:e,"' York.

I\e\\' York I0007.




             [RE\t1AINDER OF DOC LiMENT I\JTEJ\TIOJ\:ALL Y LEFT BLAJ\K ]
               16.     The signature page of this Consent Pre liminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts. each of which

\\ill be deemed an original but all of \\hich together \Yill constitute one and the same instrument.

.AGREED AND CONSENTED TO:

AUDREY STRAUSS
United Stares Attorney for the
Southern District of New York



8\:     ~ye_                                                           417;-,021
       Brett M. Kalikow                                               DATE
       Assistant l.;nited States Attorney
       One St. Andre\\·s Plaza
       Ne,,· York. NY 10007
       (21 2) 63 7-2220



JOSE RAFAEL NUNEZ DUARTE


8\':
       Jose Rafael N



Hy:




HONORABLE COLLEEN \1Cl\.1AHON
CHIEF L:NITED STATES DISTRICT JUDGE
